STEPHENS, J.
The plaintiff sues for $206.91 and legal interest thereon from judicial demand, alleged to be the balance due on an open account.
The defendant filed an answer admitting a liability on the account sued on of $114.25, and tendered therewith and deposited in the registry of the court the sum of $120, which included accrued costs.
Judgment was rendered in favor of plaintiff in the lower court in the sum of $205.41, and the defendant has appealed.
The plaintiff and appellee has moved to dismiss the appeal, for the reason that this court is without jurisdiction of the amount involved.
*195As the amount in dispute is clearly less than $100 exclusive of interest, the motion is sustained and the appeal dismissed.